Plaintiff in error, Donald Duncan, was convicted in the county court of Ellis county of the offense of obstructing a public highway, described in the information as follows:
"The section line highway running east and west between sections 4 and 5 on the north and sections 8 and 9 on the south, in township 18, north of range 22, West Indian meridian in Ellis county, Oklahoma, at and near the point common to said sections 4, 5, 8, and 9," etc.
A trial was had before the court, and punishment assessed at a fine of $5 and the costs of the prosecution. From said judgment of conviction an appeal has been taken to this court. *Page 684 
The questions involved are identical with those raised in the appeal of this plaintiff in error in case No. 2884,16 Okla. Cr. 175, 181 P. 736, this day decided adversely to the contentions of plaintiff in error. For the reasons stated in that opinion, the judgment is affirmed.